Name: COMMISSION REGULATION (EEC) No 2311/93 of 18 August 1993 re-establishing the levying of customs duties on products of category 65 (order No 40.0650), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 20. 8 . 93 Official Journal of the European Communities No L 209/3 COMMISSION REGULATION (EEC) No 2311/93 of 18 August 1993 re-establishing the levying of customs duties on products of category 65 (order No 40.0650), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 65 (order No 40.0650), originating in Pakistan , the relevant ceiling amounts to 1 66 tonnes ; Whereas on 29 March 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ( l ), extended for 1993 by Regula ­ tion (EEC) No 3917/92 0, and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 23 August 1993 the levying of customs duties, suspended, for 1993, pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category (unit) CN code Description 40.0650 65 5606 00 10 Knitted or crocheted fabric other than of catego ­ (tonnes) ex 6001 10 00 ries 38 A and 63, of wool, of cotton or of man ­ 6001 21 00 made fibres 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 600 1 91 90 6001 92 10 6001 92 30 6001 9250 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 600242 30 6002 42 50 6002 42 90 6002 43 31 (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12 . 1992, p. 1 . No L 209/4 Official Journal of the European Communities 20 . 8 . 93 Order No Category(unit) CN code Description 40.0650 65 6002 43 33 (cont 'd) (tonnes) 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety arid directly applicable in all Member States. Done at Brussels, 18 August 1993. For the Commission Karel VAN MIERT Vice-President